
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AMENDED AND RESTATED
JOINT VENTURE AGREEMENT
BY AND AMONG
NEVADA LANDING PARTNERSHIP,
an Illinois general partnership
AND
RBG, L.P.
an Illinois limited partnership
Dated as of: June 25, 2002


--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
 
 
Definitions
 
1 1.1   Definitions   1 1.2   References   5 1.3   Gender and Number   5
ARTICLE II
 
 
Organization
 
5 2.1   Formation   5 2.2   Name   5 2.3   Character of the Business   5 2.4  
Location of the Principal Place of Business   5
ARTICLE III
 
 
Term
 
5
ARTICLE IV
 
 
Contributions to Capital
 
6 4.1   Initial Capital Contributions   6 4.2   Additional Capital Contributions
  6 4.3   Partner Failure to Advance   6 4.4   Default Loans   6 4.5   Status as
"Defaulting Partner"   8 4.6   Partnership Percentage   8 4.7   No Withdrawal  
8 4.8   Capital Accounts   8 4.9   No Third Party Beneficiaries   8
ARTICLE V
 
 
Allocations, Distributions and
Other Tax and Accounting Matters
 
9 5.1   Allocation of Net Profits   9 5.2   Net Losses   10 5.3   Gain or Loss  
10 5.4   Allocations in Case of Transfer or Other Events   10 5.5   Minimum Gain
and Qualified Income Offset   11 5.6   Fiscal Year   11 5.7   Books and Records
  11 5.8   Tax Elections and Returns   12 5.9   Restoration of Deficit Capital
Accounts   12 5.10   Allocations Pursuant to Section 704(c)   12
ARTICLE VI
 
 
Distributions and Reimbursements
 
12 6.1   Net Cash Flow   12 6.2   Net Cash Flow Resulting From a Sale   12 6.3  
Installment Sales   13          


i

--------------------------------------------------------------------------------




ARTICLE VII
 
 
Management of the Joint Venture
 
13 7.1   Executive Committee   13 7.2   Bank Accounts   14 7.3   Reimbursements
for Costs and Expenses   14 7.4   No Authority of Individual Partner   15 7.5  
Other Businesses   15 7.6   Liability of the Partners   15 7.7   Indemnity   15
ARTICLE VIII
 
 
Loss of License
 
16 8.1   Loss of License   16 8.2   Provisions Relating to Loss of License   16
8.3   Buy-Out Provisions   17
ARTICLE IX
 
 
Transfer of Partnership Interests
 
17 9.1   Right to Transfer/Exceptions   17 9.2   Permitted Pledge of Proceeds  
17 9.3   Securities Laws   18 9.4   Further Restrictions an Transfer   18 9.5  
New Partners   18 9.6   Bankrupt Partner   19
ARTICLE X
 
 
Dissolution and Liquidation
 
20
ARTICLE XI
 
 
Miscellaneous
 
20 11.1   Further Assurances   20 11.2   Notices   20 11.3   Governing Law   21
11.4   Absence of Usury   21 11.5   Captions   21 11.6   Successors and Assigns
  21 11.7   Extension Not a Waiver   21 11.8   Severability   22 11.9   Consent
  22 11.10   Entire Agreement and Amendments   22 11.11   Counterparts   22
11.12   Waiver of Right of Partition   22 11.13   Illinois Gaming Laws   22

ii

--------------------------------------------------------------------------------



AMENDED AND RESTATED
JOINT VENTURE AGREEMENT

        THIS AMENDED AND RESTATED JOINT VENTURE AGREEMENT ("Agreement") is made
and entered into as of the 22nd of June, 2002, by and among NEVADA LANDING
PARTNERSHIP, an Illinois general partnership ("Nevada Group") and RBG, L.P., an
Illinois limited partnership ("Illinois Group").

WITNESSETH:

        WHEREAS, the parties hereto desire to organize a general partnership
under the laws of the State of Illinois;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
Definitions

        1.1    Definitions.    Except as otherwise herein expressly provided,
the following terms and phrases shall have the meanings set forth below:

        "Affiliate" shall mean, as to any Partner (or as to any other person the
affiliates of whom are relevant for purposes of any of the provisions of this
Agreement) any corporation, partnership, joint venture, trust or individual
controlled by, under common control with, or which controls, directly or
indirectly, such Partner or other person. The term "control" for these purposes
means the ability, whether by direct or indirect ownership of shares or other
equity interests, by contract or otherwise, to elect a majority of the directors
of a corporation, to select the managing partner of a partnership, or otherwise
to select, or have the power to remove and then select, a majority of those
persons exercising governing authority over an entity, and, in the case of a
limited partnership, shall mean the sole general partner thereof, all of the
general partners thereof to the extent each has equal management control or
authority, or the managing general partner or managing general partners thereof,
as appropriate (and in any event shall mean the ownership and control [that is,
the right to vote] of fifty percent (50%) or more of the residual equity
interests in an entity). The term "Affiliate" shall also mean and include (i) a
trust of which the Partner, or other applicable person, or a direct or indirect
shareholder of such Partner or other person, is a trustee, or which has as its
principal income or residual beneficiaries, such Partner or other person, or any
direct or indirect shareholder of such Partner or other person, or members of
the immediate family of such Partner, direct or indirect shareholder or other
person, and (ii) any members of such Partner's or other person's immediate
family, or a member of the immediate family of any direct or indirect
shareholder of such Partner or other person. For purposes hereof, shares or
other ownership interests held by a trust shall be deemed to be owned pro rata
by the income and residuary beneficiaries of such trust. Further, the members of
the immediate family of any Partner or other person shall include all collateral
relatives of such Partner or other person having a common linear ancestor with
such Partner or other person, and the spouse or any former spouse of such
Partner or other person or any of such collateral relatives.

        "Bankruptcy" or "Bankrupt" as to any person (including, without
limitation, any Partner, the Joint Venture or other relevant person, including,
in the case of any Partner which is itself a partnership, any general partner of
such Partner) means (i) any proceeding brought by or against such person under
the United States Bankruptcy Code, or any successor thereto, as amended, or any
state laws providing for the relief of debtors, except that, in the case of an
involuntary proceeding brought against any such person, only if such proceeding
shall not have been withdrawn, stayed or discharged within sixty (60) days after
the institution thereof, unless, within such sixty (60) day period, such person
shall have consented to the institution thereof; (ii) admission in writing of
the inability of such person to pay its debts as they come due; (iii) the making
of an assignment for the benefit of the creditors of such

--------------------------------------------------------------------------------




person; (iv) if such person shall become insolvent (except that, for purposes
hereof, no Partner shall be deemed insolvent merely by reason of the fact that
it has a negative balance in its Capital Account or by reason of the fact that
the amount of its liabilities exceed the amount of its assets by an amount equal
to or less than the negative balance of such Partner's Capital Account); or
(v) the entry of an order, judgment or decree against such person in an amount
in excess of $100,000 which continues unpaid, unstayed or undischarged for more
than sixty (60) days after the entry thereof. A Bankruptcy of a general partner
of a Partner shall, for purposes of this Agreement, also constitute the
Bankruptcy of such Partner.

        "Capital Account" shall mean, with respect to any Partner, the separate
"book" account which the Joint Venture shall establish and maintain for such
Partner in accordance with Section 704(b) of the Code and Section 1.704-1(b)
(2) (iv) of the Regulation and such other provisions of Section 1.704-1(b) of
the Regulation that must be complied with in order for the Capital Accounts to
be determined in accordance with the provisions of the Regulation. In
furtherance of the foregoing, the Capital Accounts shall be maintained in
compliance with Section 1.704-1(b) (2) (iv) of the Regulation; and the
provisions hereof shall be interpreted and applied in a manner consistent
therewith.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall have the meaning set forth in Section 7.1.

        "Default Loan" shall have the meaning set forth in Section 4.4.

        "Default Rate" shall mean five percent (5%) per annum, plus the per
annum rate of interest announced from time to time by the First National Bank of
Chicago, main branch, as its prime rate, corporate base rate or other similar
reference rate, such rate to change concurrently with any changes in the said
reference rate.

        "Defaulting Partner" shall have the meaning set forth in Section 4.3.

        "Depreciation" means, for each fiscal year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such year
or other period in accordance with the depreciation method elected by the Joint
Venture with respect to such asset, except that if the Gross Asset Value of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization or other cost recovery deduction allowable for
such year or other period bears to such beginning adjusted tax basis.

        "Gain" or "Loss" shall mean the gain or loss recognized by the Joint
Venture during any fiscal year on account of the sale, exchange, condemnation or
other disposition of any Joint Venture assets, as determined in accordance with
Section 1001 of the Code (or, where applicable, Section 453 of the Code),
appropriately adjusted, however, with respect to final determination of the
foregoing for federal income tax purposes, and also adjusted as follows:

        (1)   In the event the Gross Asset Value of any Joint Venture asset is
adjusted pursuant to subparagraphs (2) or (3) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as though the
same constituted gain or loss from the disposition of such asset for purposes of
computing Gain or Loss under the provisions of this Joint Venture Agreement.

        (2)   Gain or Loss, if any, resulting from any disposition of Joint
Venture property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the Gross Asset Value of
the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value.

2

--------------------------------------------------------------------------------






        "Gross Asset Value" means, with respect to any Joint Venture Asset, the
adjusted basis of such asset for federal income tax purposes, except as follows:

        (1)   The Gross Asset Value of any asset contributed by a Partner to the
Joint Venture shall, as of the date of such contribution and subject to further
adjustment as herein provided, be the gross fair market value of such asset, as
determined by the contributing Partner and the Joint Venture.

        (2)   The Gross Asset Values of all Joint Venture assets (including
assets contributed to the Joint Venture) shall be adjusted to equal their
respective gross fair market values, as reasonably determined by the General
Partner, as of each of the following times: (a) the acquisition of an additional
interest in the Joint Venture by any new or existing Partner in exchange for
more than a de minimis capital contribution; (b) the distribution by the Joint
Venture to a Partner of more than a de minimis amount of Joint Venture property
in consideration of the redemption, or partial redemption, of the Partnership
Interest in the Joint Venture of the Partner or Partners to whom such
distribution shall be made if, in connection therewith, the General Partner
reasonably determines that such adjustment is necessary or appropriate to ref
lect the relative economic interests of the Partners in the Joint Venture; and
(c) the liquidation of the Joint Venture within the meaning of
Section 1.704-1(b) (2) (ii) (g) of the Regulation.

        (3)   The Gross Asset Value of any Joint Venture asset distributed to
any Partner shall be the gross fair market value of such asset on the date of
distribution.

        (4)   The Gross Asset Value of any Joint Venture assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Section 1.704-1(b) (2) (iv) (m) of the Regulation;
provided, however, that Gross Asset Values shall not be adjusted to the extent
the Partners determine that an adjustment pursuant to subparagraph (2) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subparagraph (4).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
any of the foregoing, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Profits and Net Losses.

        "License" shall mean any license, permit, authorization, consent or
approval issued by any governmental agency, authority, board, bureau,
commission, department or instrumentality, and required in order to conduct a
gaming business, either alone or in combination with any one or more other
businesses, including any such license, permit, authorization, consent or
approval issued by the State of Illinois or any local governmental authority in
connection with the operation of the business of the Joint Venture, or by any
other jurisdiction, domestic or foreign, necessary in order to conduct the
business of either Partner or any of the Affiliates of either Partner, in any
such other jurisdiction.

        "Loss of License" shall have the meaning set forth in Section 8.1.

        "Minimum Gain" shall mean the partnership minimum gain determined by
computing, with respect to each non-recourse liability of the Joint Venture, the
amount of gain (of whatever character), if any, that would be realized by the
Joint Venture if it disposed of (in a taxable transaction) the Joint Venture
property subject to such liability in full satisfaction thereof (and for no
other consideration), and by then aggregating the amounts so computed. Minimum
Gain shall be computed in all respects in conformity with the Regulation.
Without limiting the generality of the foregoing, all definitions relevant for
Minimum Gain purposes shall have the meaning ascribed thereto in, or for
purposes of, the Regulation.

3

--------------------------------------------------------------------------------




        "Net Cash Flow" shall mean, with respect to any fiscal period of the
Joint Venture, the excess, if any, of "Receipts" over "Expenditures." For
purposes hereof, the term "Receipts" means the sum of all cash receipts of the
Joint Venture from all sources for such period, including capital contributions,
net sales proceeds and net financing proceeds. The term "Expenditures" means the
sum of (a) all cash expenses of the Joint Venture for such period, (b) the
amount of all payments of principal and interest on account of any indebtedness
of the Joint Venture, and (c) such reasonable cash reserves as of the last day
of such period as the Partners deem necessary for any operating expenditure
(such operating expenditure cash reserves shall not exceed Three Million Dollars
($3,000,000.00)) and/or for any capital expenditure (such capital expenditure
cash reserves to be in such amounts as established by the Committee from time to
time), in each case as otherwise permitted hereunder.

        "Net Profits" or "Net Losses" shall mean the income or loss of the Joint
Venture for federal income tax purposes determined as of the close of the Joint
Venture's fiscal year or as of such other time as may be required by this
Agreement or the Code, as well as, where the context requires, related federal
tax items such as tax preferences and credits (but excluding any items of Gain
or Loss), appropriately adjusted with respect to final determination of any of
the foregoing for federal income tax purposes, and also adjusted as follows:

        (1)   Any income of the Joint Venture that is exempt from federal income
tax and not otherwise taken into account in computing Net Profits or Net Losses
shall be added to such taxable income or loss.

        (2)   Any expenditures of the Joint Venture described in Section 705
(a) (2) (B) of the Code, or treated as Section 705(a)(2)(B) expenditures
pursuant to Section 1.7041(b) (2) (iv) (i) of the Regulation, and not otherwise
taken into account in computing Net Profits or Net Losses shall be subtracted
from such taxable income or loss.

        (3)   In lieu of depreciation, amortization or other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period.

        (4)   Notwithstanding any other provision hereof, any items which are
specially allocated under Section 4.3 shall not be taken into account in
computing Net Profits or Net Losses.

        "Partner" shall mean either the Illinois Group or the Nevada Group
without distinction between them.

        "Partnership Interest shall mean the ownership interest of a Partner in
the Joint Venture from time to time including the right of such Partner to any
and all benefits to which such Partner may be entitled in this Agreement or
under the Act, together with the obligations of such Partner to comply with all
of the terms and provisions of this Joint Venture Agreement and of applicable
law, and shall include, without limitation, each Partner's Partnership
Percentage and Capital Account. Wherever in this Agreement reference is made to
a particular percentage of a Partner's Partnership Interest it shall be deemed
to refer to such Partner's Partnership Percentage and shall include a
proportionate amount of such Partner's other interests in the Joint Venture.
Accordingly, a one percent (1%) Partnership Interest of a Partner having a fifty
percent (50%) Partnership Percentage shall mean 1/50th of such Partner's
Partnership Percentage, as well as 1/50th of its Capital Account.

        "Partnership Percentages" shall mean the Percentage Interests of each of
the Illinois Group and the Nevada Group pursuant to Section 4.5, as the same may
be adjusted, from time to time, in accordance with the provisions of this Joint
Venture Agreement.

        "Regulation" shall mean the Treasury Regulations, as in effect on the
date hereof, adopted pursuant to Section 704(b) of the Code, together with any
revisions or amendments thereto.

4

--------------------------------------------------------------------------------




        "Riverboat" shall mean the riverboat to be acquired, constructed,
developed, furnished, equipped and operated by the Joint Venture as a gaming
casino.

        "Sale" shall mean the sale, exchange, condemnation, foreclosure or other
disposition of all or any substantial part of the Hotel in a non-recurring
transaction outside the regular course of business of the Joint Venture, and
shall include, without limitation, any condemnation, easement sale, casualty or
other form of disposition of property, and any other transaction (other than a
capital contribution or loan transaction) wherein the proceeds of the Joint
Venture are, under generally accepted accounting principles, considered capital
in nature. The occasional sale, trade-in or depreciation of furniture,
furnishings, fixtures and equipment which become worn out, obsolete or surplus
is, for purposes hereof, a transaction occurring in the regular course of
business and therefore not a Sale.

        1.2    References.    All references in this Joint Venture Agreement to
particular sections or articles shall, unless expressly otherwise provided or
unless the context otherwise requires, be deemed to refer to the specific
sections or articles in this Joint Venture Agreement. In addition, the words
"hereof," "herein," "hereunder," and words of similar import, refer to this
Joint Venture Agreement as a whole and not to any particular section or article.

        1.3    Gender and Number.    All pronouns and variations used herein
shall, regardless of the pronouns actually used, be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons may, in the context in which such pronoun is used, require.

ARTICLE II
Organization

        2.1    Formation.    The parties hereto do hereby form a general
partnership pursuant to the pertinent laws of the State of Illinois (the "Joint
Venture"), for the limited purposes and upon the terms and conditions
hereinafter set forth. The Partners agree that the rights and liabilities of the
Partners shall be as provided under the Partnership Act of the State of
Illinois, as the same may be amended from time to time, except as otherwise
herein expressly provided.

        2.2    Name.    The business of the Joint Venture shall be conducted
under the name of "ELGIN RIVERBOAT RESORT-RIVERBOAT CASINO" or such other name
as the Partners may select, and all transactions of the Joint Venture, to the
extent permitted by applicable law, shall be carried on and completed in such
name.

        2.3    Character of the Business.    The purpose of the Joint Venture
shall be to acquire direct or indirect interests in, hold, develop, own,
maintain and operate a Riverboat and related land facilities on the Fox River in
Elgin, Illinois, to operate the same for casino gaming and related purposes, and
to engage in such other ancillary activities as shall be necessary or desirable,
and as shall be determined by the Committee, to effectuate the foregoing
purposes. The Joint Venture shall have all powers necessary or desirable to
accomplish the purposes enumerated.

        2.4    Location of the Principal Place of Business.    The location of
the principal place of business of the Joint Venture shall be at 250 South
Grove, Elgin, Illinois 60120.

ARTICLE III
Term

        The Joint Venture shall commence as of the date hereof and continue
until dissolved upon the occurrence of the earliest of the following events:

        (a)   The sale or other disposition of all or substantially all of the
assets of the Joint Venture;

        (b)   The purchase of all of one Partner's interests by the other
Partner;

5

--------------------------------------------------------------------------------






        (c)   The written consent of all the Partners;

        (d)   Dissolution of the Joint Venture by operation of law; or

        (e)   December 31, 2068.

ARTICLE IV
Contributions to Capital

        4.1    Initial Capital Contributions.    Each of the Partners has funded
one-half (1/2) of the total amount of expenses heretofore incurred on behalf of
the Joint Venture, the full amount thereof, by each of the Partners, to be
deemed capital contributions to the Joint Venture and credited to the respective
Capital Accounts of the Partners. The Partners agree to cause a full accounting
to be made of all expenses heretofore incurred by each of the Partners. If
either Partner shall have paid or incurred expenses in excess of the amounts
paid or incurred by the other Partner, the difference shall be settled in cash
so that the initial Capital Accounts of the Partners shall be equal.

        4.2    Additional Capital Contributions.    In the event the Committee
shall determine that additional funds are necessary in order to finance the
acquisition, development, construction or operation of the assets and business
of the Joint Venture in excess of funds otherwise available to the Joint
Venture, including funds available from third party loans, the Committee shall
so advise all other Partners thereof in writing setting forth (i) the amount of
funds required by the Joint Venture, (ii) the date on which such funds shall be
required (the "Funding Date"), and (iii) each Partner's share of the required
amount. Each Partner shall be obligated to advance to the Joint Venture its pro
rata share of the required additional funding equal to their respective
Partnership Percentages, the amount of which shall be due, in cash, on the
Funding Date. Any amounts funded pursuant hereto shall be credited to the
Capital Account of the contributing Partner.

        Anything herein contained notwithstanding, either Partner shall have the
right to make a call for an additional capital contribution pursuant to this
Section 4.2 notwithstanding that the Committee shall fail or refuse to do so if
(i) such Partner shall have requested the Committee to make the call for funds
and the Committee has failed to take action or has voted not to take such
action; (ii) funds are needed by the Joint Venture in order to pay debt service
or other obligations of the Joint Venture to third parties which is either then
due and owing, or which is coming due within forty-five (45) days following the
date of the call for such funds, or any combination of the foregoing; and
(iii) the amount of the additional capital contributions being called for shall
not exceed the amount referred to in the preceding clause (ii). Any call for
funds made by an individual Partner pursuant to the provisions of the preceding
sentence shall, for all purposes hereof, be deemed a call therefore having been
made by the Committee.

        4.3    Partner Failure to Advance.    In the event any Partner shall
fail to advance to the Joint Venture the full amount of the additional capital
contribution which such Partner is obligated to advance in accordance with the
provisions of section 4.2 (such Partner being herein referred to as a
"Defaulting Partner"), then the other Partner, provided such other Partner shall
have advanced the full amount of its capital contribution required on the
Funding Date (such other Partner being herein referred to as the "Contributing
Partner"), shall have the right (but shall not be obligated), exercisable within
thirty (30) days after the Funding Date but only so long as the Defaulting
Partner shall continue to be a Defaulting Partner hereunder, to elect any of the
following remedies, any of which may be instituted by the Contributing Partner
for its own account, or on behalf of the Joint Venture, as appropriate:

        (a)   To cause the Joint Venture to return to the Contributing Partner
the full amount of the capital contribution previously advanced to the Joint
Venture by the Contributing Partner with respect to the relevant Funding Date,
such refund to be made immediately upon written demand therefor from the
Contributing Partner; or

6

--------------------------------------------------------------------------------



        (b)   Whether or not the Contributing Partner has elected to cause a
refund of its capital contribution pursuant to subsection (a) above, elect to
dissolve the Joint Venture in accordance with the provisions of Article X, which
election shall be set forth in a written notice delivered by the Contributing
Partner to the Defaulting Partner and which, after delivery thereof, shall be
irrevocable except upon agreement, in writing, of all Partners; or

        (c)   In lieu of the provisions of subsection (a) and (b) above, cause
the Joint Venture to institute and prosecute appropriate legal proceedings to
compel the Defaulting Partner to make the full capital contribution required
hereunder. The Defaulting Partner shall indemnify and hold harmless all of the
other Partners and the Joint Venture from and against any and all costs and
expenses (including legal fees and disbursements) incurred in instituting and
prosecuting any such proceeding, and the amount thereof may be recovered by the
Joint Venture and the Contributing Partner as part of the judgment entered in
the proceedings brought to enforce the obligation of the Defaulting Partner. The
amount which may be recovered by the Joint Venture in connection with any such
proceedings shall be the amount of the capital contribution as to which the
Defaulting Partner is in default together with interest at the Default Rate from
the due date thereof until recovery, such interest to inure to the benefit of
the Contributing Partner as liquidated damages and not as a penalty; or

        (d)   Whether or not legal proceedings are instituted pursuant to
subsection (c) above, but in lieu of the provisions of subsections (a) and
(b) above, the Contributing Partner may (but shall not be obligated to) advance
to the Joint Venture an additional sum equal to (but not less than) the
difference between the full amount of the capital contribution which the
Defaulting Partner was required to advance to the Joint Venture and the actual
amount thereof, if any, so advanced by the Defaulting Partner (said difference
being herein referred to as the "Unfunded Balance"). If the Contributing Partner
elects to advance an additional amount equal to the Unfunded Balance to the
Joint Venture, it shall, concurrently therewith, elect, by notice in writing to
the Joint Venture and the Defaulting Partner, to treat the additional advance
either as a Default Loan (as described in Section 4.4) or as an additional
capital contribution to the Joint Venture, or any combination of Default Loan
and additional capital contribution. If the Contributing Partner elects to treat
all or part of the additional advance as an additional capital contribution to
the Joint Venture, then (i) the amount of such advance which is treated as a
capital contribution shall be credited to the Capital Account of the
Contributing Partner; and (ii) the Partnership Percentages of the Partners shall
be adjusted (provided, however, that the adjustment shall not affect the Capital
Accounts of the Partners), effective as of the date of the additional advance
made by the Contributing Partner, as follows:

        (1)   The Partnership Percentage of the Contributing Partner shall be
equal to the percentage determined by dividing the sum of all capital
contributions made by the Contributing Partner pursuant to Sections 4.1 and 4.2
hereof plus one hundred fifty percent (150%) of all capital contributions then
and theretofore made by the Contributing Partner pursuant to this Section 4.3(d)
(including, but not limited to, the additional capital contribution made
hereunder with respect to the Funding Date in question) by the sum total all
capital contributions to the Joint Venture made by all Partners pursuant to
Sections 4.1 and 4.2 and pursuant to this Section 4.3(d) (for purposes of
calculating the denomination of the fraction herein described, contributions
pursuant to this Section 4.3(d) shall be added without mark up or premium);
provided, however in no event shall the Partnership Percentage of the
Contributing Partner exceed ninety nine percent (99%);

        (2)   The Partnership Percentage of the Defaulting Partner shall be an
amount equal to one hundred percent (100%) less the Partnership Percentage of
the Contributing Partner, as adjusted pursuant to clause (1) above.

7

--------------------------------------------------------------------------------





        4.4    Default Loans.    If the Contributing Partner shall elect to
advance a Default Loan as contemplated by Section 4.3 (the "Default Loans"), the
amount of such advance shall be made to the Joint Venture but shall, for all
purposes, be deemed a loan made to and on behalf of the Defaulting Partner to
enable the Defaulting Partner to make its required capital contribution. Default
Loans shall bear interest at the Default Rate, and, if not sooner paid, the
outstanding principal amount thereof, together with accrued and unpaid interest
thereon, shall be due and payable in full on the Liquidation Date in accordance
with the priorities set forth in Article X. In order to secure the payment of
the Default Loans, and interest thereon, the Defaulting Partner shall be deemed
to have granted to the Contributing Partner a security interest in the
Partnership Interest of the Defaulting Partner and shall be deemed to have
constituted and appointed the Contributing Partner, or any officer, agent,
employee, or Affiliate of the Contributing Partner designated by the
Contributing Partner, as the true and lawful agent and attorney- in-fact for the
Defaulting Partner with full power of substitution and with the full right,
power and authority to execute such financing statements, continuation
statements and other similar instruments and documents reasonably necessary in
order to perfect the security interest herein granted.

        The making of a Default Loan by the Contributing Partner shall not
relieve the Defaulting Partner of its obligation to make the capital
contribution, or the portion thereof as to which it is in default. The
Contributing Partner shall have the right at any time that a Default Loan is
outstanding, to elect the remedies set forth in Section 4.3(c), in which event
the recovery shall first be applied in payment of outstanding Default Loans and
interest thereon. In addition, the Contributing Partner shall have the right, at
its election and without further action of the Committee, to contribute to the
Joint Venture, at any time or f rom time to time, an amount not to exceed the
principal amount of the Default Loans outstanding, together with any accrued and
unpaid interest thereon, the amount thereof to be treated as though an
additional capital contribution had been made to the Joint Venture pursuant to
Section 4.3 (d) with an adjustment to the Partnership Percentages of the
Partners with respect to the amount so contributed as contemplated by
Section 4.3(d), in which event, however, the Default Loan, and all accrued and
unpaid interest thereon, shall be deemed to have been paid in full.

        4.5    Status as "Defaulting Partner".    A "Defaulting Partner" shall
cease to be such on the earlier to occur of (i) payment of the required capital
contribution, and any required interest in full prior to any funding on behalf
of the Defaulting Partner by the Contributing Partner; (ii) if a Default Loan
has not been advanced by the Contributing Partner, an election by the
Contributing Partner to treat its contribution on behalf of the Defaulting
Partner as an additional capital contribution to the Joint Venture and to adjust
the Partnership Percentages accordingly; and (iii) if a Default Loan has been
advanced by the Contributing Partner, upon payment thereof, and interest thereon
in full, or upon deemed payment thereof by contribution of the amount thereof to
the capital of the Joint Venture by the Contributing Partner.

        4.6    Partnership Percentage.    Subject to adjustment as hereinabove
provided, the initial Partnership Percentage of each of the Partners shall be
fifty percent (50%) for the Illinois Group and fifty percent (50%) for the
Nevada Group.

        4.7    No Withdrawal.    The Joint Venture shall not be obligated to
redeem or repurchase the Partnership Interest of any Partner. No Partner shall
be entitled to withdraw any part of its capital contribution (except as provided
in Section 4.3(a)), or to receive any distributions from the Joint Venture
except as expressly provided herein or by law. In no event shall any Partner
have the right to redeem or receive any assets of the Joint Venture other than
cash.

        4.8    Capital Accounts.    An individual Capital Account shall be
maintained for each Partner.

        4.9    No Third Party Beneficiaries.    The right or obligation of any
Partner to make a capital contribution or a Default Loan, or otherwise to do,
perform, satisfy or discharge any liability or obligation of any Partner
hereunder, or to pursue any other right or remedy hereunder or at law or in

8

--------------------------------------------------------------------------------




equity provided, shall not confer any right or claim upon or otherwise inure to
the benefit of any creditor or other third party having dealings with the Joint
Venture, it being understood and agreed that the provisions of this Joint
Venture Agreement shall be solely for the benefit of, and may be enforced solely
by, the parties hereto and their respective successors and assigns. The rights
or obligations of the Partners herein set forth, including, without limitation,
the obligation to make capital contributions or the right to make additional
capital contributions or Default Loans shall not be deemed an asset of the Joint
Venture, may not be sold, transferred or assigned by the Joint venture in
connection with any sale or transfer of a Partnership Interest made in
accordance with the provisions of this Joint Venture Agreement, and may not be
pledged or encumbered to secure any debt or other obligation of the Joint
Venture or of the Partners.

ARTICLE V
Allocations, Distributions and
Other Tax and Accounting Matters

        5.1    Allocation of Net Profits.    The Net Profits of the Joint
Venture for any fiscal year of the Joint Venture shall, subject to the
provisions of Section 5.5, be allocated among the Partners as follows:

        (a)   In any fiscal year in which there shall be a distribution to the
Partners of Net Cash Flow (other than Net Cash Flow resulting from a transaction
giving rise to Gain or Loss), Net Profits, up to and including (but not in
excess of) the amount of such Net Cash Flow so distributed for such fiscal year,
shall be allocated among the Partners in the same proportion in which such Net
Cash Flow has been so distributed.

        (b)   In the event that, as a result of any of the provisions of
Section 5.5, Net Losses for any preceding fiscal year shall have been allocated
among the Partners other than in accordance with the Partnership Percentages of
the Partners for the fiscal year or years in which such allocations shall have
been made, then any Net Profits remaining for the fiscal year in question after
allocation pursuant to subsection (a) above shall be allocated to those Partners
which, in preceding fiscal years, shall have been allocated Net Losses in excess
of the amount thereof which would have been allocated to such Partners on the
basis of their Partnership Percentages then in effect (or, for any fiscal year
in which an adjustment shall have been made in Partnership Percentages, their
weighted average Partnership Percentage for such fiscal year), until there shall
have been allocated to such Partners pursuant to this subsection (b), pro rata
in accordance with the respective amounts of such excess Net Losses previously
allocated each such Partner, an amount of Net Profits equal to such excess Net
Losses.

        (c)   If in any fiscal year there shall be Net Profits not otherwise
allocated pursuant to subsections (a) or (b) above, and if the aggregate amount
of Net Profits allocated to the Partners for all previous Joint Venture fiscal
years shall, as of the end of any fiscal year, be less than the aggregate amount
of Net Cash Flow distributed to the Partners (other than Net Cash Flow excluded
pursuant to subsection (a) above), Net Profits for the year in question and for
all subsequent fiscal years shall be allocated to the Partners in such amounts
and in such proportions as shall result, as nearly as possible, in the total
amount of all Net Profits allocated to the Partners on a cumulative basis during
the term of the Joint Venture being equal to the total amount of such Net Cash
Flow actually distributed to the Partners.

        (d)   If in any fiscal year there shall be Net Profits not otherwise
allocated pursuant to subsections (a), (b) or (c) above, the balance shall be
allocated among the Partners in accordance with their respective Partnership
Percentages as of the end of the fiscal year in question.

9

--------------------------------------------------------------------------------






        5.2    Net Losses.    The Net Losses of the Joint Venture for any fiscal
year of the Joint Venture shall, subject to the provisions of Section 5.5, be
allocated to the Partners in accordance with their respective Partnership
Percentages.

        5.3    Gain or Loss.    

        (a)    Timing of Allocations.    All allocations of Gain or Loss
realized during any fiscal year shall be made after the Capital Accounts of the
Partners shall have been credited or charged with all Net Profits and Net Losses
of the Partnership, after distribution of any Net Cash Flow (other than Net Cash
Flow resulting from a transaction giving rise to Gain or Loss), and after any
special allocations required by Section 5.5, in each case for any fiscal year in
which such Gain or Loss occurs, but prior to the charge to the Capital Accounts
resulting from the distribution of Net Cash Flow resulting from the transaction
giving rise to such Gain or Loss.

        (b)    Allocation of Gain.    After compliance with Section 5.3(a), any
Gain shall be allocated among the Partners as follows and in the following order
of priority:

          (i)  If, at the time of allocation of such Gain, either Partner shall
have a negative balance in its Capital Account, there shall first be allocated
to the Partners having a negative balance in their Capital Accounts, an amount
of such Gain sufficient to cause the balances in their respective Capital
Accounts to equal zero (0), such Gain to be allocated among the Partners pro
rata in accordance with their respective negative Capital Account balances; and

         (ii)  Next, any remaining Gain shall be allocated among the Partners in
accordance with their then respective Partnership Percentages.

        (c)    Losses.    Any Losses recognized during any fiscal year of the
Joint Venture shall be allocated as follows:

          (i)  Losses shall first be allocated among those Partners, if any,
having positive balances in their Capital Accounts in such manner and in such
amount so as to cause their respective positive Capital Account balances to be
proportionate with their respective Partnership Percentages; and

         (ii)  Any remaining Losses shall be allocated among the Partners in
accordance with their then Partnership Percentages.

        (d)    Installment Sales.    In connection with any transaction which,
under the Code, the Joint Venture elects to treat as an installment sale, Gain
or Loss shall be allocated under the above provisions of this Section as though
the full amount of the deferred obligation had been received at the time of
Sale, and, in any fiscal year in which a portion of the Gain or Loss is required
to be recognized for federal income tax purposes, the portion to be recognized
by the Joint Venture for such fiscal year shall be allocated among the Partners,
as nearly as possible, in the proportions in which Net Cash Flow resulting from
such Sale has been distributed or is distributable to the Partners for such
fiscal year, until such time as the full amount of the Gain or Loss required to
be allocated to a Partner has been so allocated. Anything herein to the contrary
notwithstanding, the amount of interest income included in the income of the
Joint Venture for federal income tax purposes by reason of the collection of
interest on any deferred obligation resulting from a Sale shall be specially
allocated to the Partners to whom and in such amount as such interest is
distributable pursuant to Section 6.3.

        5.4    Allocations in Case of Transfer or Other Events.    The Net
Profits or Net Losses allocable to a Partner whose Partnership Interest has been
transferred or otherwise adjusted, in whole or in part, during any fiscal year,
shall be allocated among the persons who were holders of such Partnership
Interest (or the portion thereof so transferred or adjusted) during such year in
proportion to their respective holding periods, without any requirement for the
attempted separate determination of the

10

--------------------------------------------------------------------------------



results of Joint Venture operations during such separate periods; provided,
however, Gains or Losses shall be allocated to those Partners who were Partners
in accordance with the provisions above set forth with respect to allocations of
Gains or Losses based upon Capital Account balances and Partnership Percentages
in effect at the time of the occurrence of the event giving rise to such Gain or
Loss.

        5.5    Minimum Gain and Qualified Income Offset.    

        (a)   Notwithstanding any other provision of this Article V, if during
any Joint Venture fiscal year the Joint Venture either (i) has Non-Recourse
Deductions (as such term is defined in the Regulation) or (ii) makes a
distribution of proceeds of a Non-Recourse Liability (as such term is defined in
the Regulation) that are allocable to an increase in Joint Venture Minimum Gain,
then each Partner shall be specially allocated items of Joint Venture Net Profit
and Gain for such year (and, if necessary, for subsequent years) in proportion
to, and to the extent of, an amount equal to the greater of (1) the portion of
such Partner's share of the net decrease in Joint Venture Minimum Gain during
such year that is allocable to the disposition of Joint Venture property subject
to one or more Non-Recourse Liabilities of the Joint Venture; or (2) the deficit
balance in such Partner's Adjusted Capital Account. All allocations made
pursuant to this Section 5.5 are intended to comply with the "minimum gain
chargeback" provision of Section 1.704-1T(b)(4)(iv)(e) of the Regulation and
shall be interpreted consistently therewith.

        (b)   Notwithstanding any other provision of this Agreement, if, for any
fiscal year, a Partner receives any adjustments, allocations or distributions
described in subsections (4), (5) or (6) of Section 1.704-1(b)(ii)(d) of the
Regulation, that cause or increase a deficit balance of such Partner in his
Capital Account, items of income, Net Profits and Gain shall be specially
allocated to such Partner (or Net Loss or Losses shall not be allocated to such
Partner) in an amount and manner sufficient to eliminate such deficit balance as
quickly as possible.

        (c)   Except as provided in Section 5.5(a) hereof, in the event any
Partner has a deficit Capital Account at the end of any Joint Venture fiscal
year, each such Partner shall be specially allocated items of Joint Venture
income, Net Profits and Gain in the amount of such excess as quickly as
possible.

        (d)   Any special allocations of items of Net Profits or Gain (or
reallocation of Net Loss or Losses) pursuant to Sections 5.5(a), (b) and
(c) shall be taken into account for the purpose of equitably adjusting
subsequent allocations of Net Profits and Net Losses so that the net
allocations, in the aggregate, made to each Partner pursuant to this Article V
and the Adjusted Capital Account of each Partner shall, as quickly as possible
and to the extent possible and without violating the constraints on deficit
Capital Account balances prescribed by this Section 5.5, be the same as if no
special allocations had been made under Sections 5.5(a), (b) or (c).

        (e)   This Section 5.5 is intended to comply with the "minimum gain
chargeback" and "qualified income offset" provisions of the Regulation and shall
be interpreted consistently therewith, and shall, to the extent of any
allocations required to be made pursuant hereto, supersede and take priority
over all other allocation provisions of this Article V.

        5.6    Fiscal Year.    The fiscal year of the Joint Venture shall be the
calendar year.

        5.7    Books and Records.    The Illinois Group shall maintain or cause
to be maintained full and accurate books and records for the Joint Venture in
accordance with generally accepted accounting principles consistently applied.
The Joint Venture books and records shall be kept at the principal office of the
Joint Venture and each Partner shall, at reasonable times, have free access
thereto for the purpose of inspecting or copying the same. The accrual method of
accounting shall be selected for all purposes of the Joint Venture's books of
account and for federal income tax purposes unless otherwise determined by the
Committee.

11

--------------------------------------------------------------------------------




        5.8    Tax Elections and Returns.    All elections required or permitted
to be made by the Joint Venture under any applicable tax laws shall be made by
the Committee; provided, however, the Joint Venture shall, if requested by the
transferee of a Partnership Interest, file an election on behalf of the Joint
Venture pursuant to Section 754 of the Code to adjust the basis of the Joint
Venture property in the case of a transfer of a Partnership Interest made in
accordance with the provisions of this Joint Venture Agreement. The Illinois
Group shall be responsible for preparing all federal and state tax returns for
the Joint Venture and furnishing required schedules showing allocations of tax
items to all other Partners within the period of time prescribed by law
(including any extensions permitted by applicable law), and the Administrative
Partner shall be the tax matters partner for the Partnership.

        5.9    Restoration of Deficit Capital Accounts.    Anything herein to
the contrary notwithstanding, no Partner shall have any obligation to restore
the amount of any negative balance in its Capital Account whether upon
dissolution or liquidation of the Joint Venture or otherwise. The negative
balance in any Capital Account shall in no event be deemed an asset of the Joint
Venture.

        5.10    Allocations Pursuant to Section 704(c).    In accordance with
Section 704(c) of the Code and the Treasury Regulation thereunder, gain, loss or
deduction with respect to any property contributed to the capital of the Joint
Venture, or any property whose Gross Asset Value has otherwise been adjusted as
herein provided, shall, solely for tax purposes, be allocated among the Partners
so as to take into account any variation between the value of the property at
the time of contribution or adjustment, and the adjusted basis of such property
to the Joint Venture for federal income tax purposes. Allocations pursuant to
this Section 5.10 are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any
Partner's Capital Account or share of distributions pursuant to any provisions
of this Joint Venture Agreement.

ARTICLE VI
Distributions and Reimbursements

        6.1    Net Cash Flow.    Subject to the provisions of Section 6.2, the
Joint Venture shall distribute to the Partners all of the Net Cash Flow monthly,
all such distributions to be made in accordance with the then Partnership
Percentages of the Partners, provided, however, if, as of the date of such
distribution, either or both of the Partners shall be obligated with respect to
a Default Loan, all distributions otherwise payable to such Partner shall be
paid to the Contributing Partner which has advanced the Default Loan to be
applied first to accrued and unpaid interest and then to the principal of the
Default Loan.

        6.2    Net Cash Flow Resulting From a Sale.    Notwithstanding the
provisions of Section 6.1, with respect to any Net Cash Flow resulting from a
Sale distributions with respect thereto shall be made from time to time as
determined by the Committee, and when made shall be distributed in the following
amounts and the following order of priority:

        (a)   First to the Partners an amount equal to the then outstanding
positive balances in their Capital Accounts, pro rata in accordance with their
then positive balances until the positive balances in their respective capital
Accounts shall have been reduced to zero (0); and

        (b)   Any remaining amounts shall be distributed to the Partners in
accordance with their respective Partnership Percentages;

provided, however, (i) in the case of any distribution of Net Cash Flow
resulting from a Sale which results in or is made in connection with the
liquidation of the Joint Venture (as def ined in Section 1.704-1(b) (2) (ii)
(g) of the Regulation) no such distribution shall be made to any Partner except
to the extent of and in proportion to then positive balance in the Partner's
Capital Account after allocation to such Partner of any gain or loss in
accordance with the provisions of Section 5.3, and

12

--------------------------------------------------------------------------------



(ii) the provisions of Section 6.1 with respect to payment of Default Loans and
interest thereon shall be equally applicable to distributions pursuant to this
Section 6.2.

        6.3    Installment Sales.    In connection with any Sale transaction
whereby Net Cash Flow is received in installments, principal payments received
with respect to the installment obligation shall be allocated among the Partners
in the priority indicated in (and subject to the provisions of) Section 6.1 as
of the date of such Sale, and interest payments received by the Joint Venture
with respect to such deferred obligation shall be distributed among the Partners
in the same proportion in which each is entitled to share in the principal
portion of the deferred obligation.

ARTICLE VII
Management of the Joint Venture

        7.1    Executive Committee.    The management and control of the Joint
Venture shall be vested in an Executive Committee (the "Committee"), which shall
be responsible for the establishment of policy and operating procedures
respecting the business affairs of the Joint Venture. The Committee shall at all
times consist of six (6) members of whom three (3) shall be appointed by the
Illinois Group and three (3) by the Nevada Group; provided, however, no Partner
having a Partnership Percentage of twenty-five percent (25%) or less shall be
entitled to appoint members to the Committee, and the size of the Committee
shall be permanently reduced by the number of members which such Partner would
otherwise have been entitled to appoint. Each Partner may appoint an alternate
for each member appointed by it to the Committee, who shall have all the powers
of the Committee member in his absence or inability to serve. Each member of the
Committee may vote by delivering his proxy to another member of the Committee or
any other person. Each Partner shall have the power to remove any member or
alternative member of the Committee appointed by it by delivering written notice
of such removal to the Joint Venture and to the other Partner. Vacancies on the
Committee shall be filled by the Partner which appointed the Committee member
previously holding the position which is then vacant.

        The Committee shall meet at least once each quarter at the offices of
the Joint Venture or such other times or places as the Committee shall determine
(unless such meeting shall be waived by all members thereof) or on the call of
any two members upon two (2) days notice to all members in person, by mail or by
facsimile. An agenda for each meeting shall be prepared in advance by the
Partners in consultation with each of the other. Four (4) members of the
Committee, present, in person or by proxy, shall constitute a quorum (unless the
Committee shall then consist of less than four (4) members, in which event all
members shall be required for a quorum). A concurring vote of at least four
(4) members of the Committee shall govern all its actions (unless the Committee
shall then consist of less than four (4) members, in which event unanimous
action is required). The Committee may act without a meeting if a written
consent thereto is signed by all of the members of the Committee entitled to
vote with respect to the subject matter thereof. The Committee shall cause
written minutes to be prepared of all action taken by the Committee and shall
deliver a copy thereof to each member of the Committee within thirty (30) days
thereafter.

        The Committee may by resolution delegate its powers, but not its
responsibilities, to employees of either Partner or of both Partners or to any
other person or persons.

        Although the Committee shall have ultimate authority for the management
and control of the Joint Venture:

          (i)  The Illinois Group will provide certain services and personnel to
the Joint Venture in connection with the initial and ongoing development of the
Riverboat gaming facility, for which the Illinois Group will not receive any
fees, but for which it will receive reimbursement of its related expenses;

13

--------------------------------------------------------------------------------





         (ii)  The Committee shall designate a Managing Joint Venture Partner
(initially the Nevada Group), which shall:

        (a)   Provide management and consulting services to the Joint Venture's
Riverboat and related land facilities for the operation of casino gaming and
related purposes;

        (b)   Manage the casino gaming operations and related activities on a
day to day basis; and

        (c)   Make recommendations to the Executive Committee regarding
long-term strategies and policies for the Joint Venture.

        The Managing Joint Venture Partner will not receive any fees but will
receive reimbursement of its related expenses for the exercise of its
responsibilities as set forth above.

        In the event that Michael S. Ensign should cease to be either the Chief
Operating Officer or the Chief Executive Officer of Mandalay Resort Group, or if
Mandalay Resort Group ceases to own, directly or indirectly, the Nevada Group,
then at the option of the Illinois Group, the Illinois Group shall have the
right, upon 30 days prior written notice to the Nevada Group, to become the
Managing Joint Venture Partner.

        Anything in this Joint Venture Agreement to the contrary
notwithstanding, the members of the Committee appointed by any Partner who is a
Defaulting Partner shall not be entitled to attend, participate in meetings of,
or vote on any matters coming before the Committee for so long as such Partner
shall be and remain a Defaulting Partner, and, for such period of time, the
Committee shall be deemed to have been reduced in size for all purposes
(including, without limitation, determination of quorum and required votes to
act) by the number of members which the Defaulting Partner would otherwise be
entitled to appoint to the Committee. For so long as any Partner shall be a
Defaulting Partner, any action taken by the remaining members of the Committee
shall be fully binding on all Partners (including, without limitation, the
Defaulting Partner.) [Fifth Amendment]

        7.2    Bank Accounts.    The Joint Venture shall maintain bank accounts
in such banks as the Committee may designate exclusively for the deposit and
disbursement of all funds of the Joint Venture. All funds of the Joint Venture
shall be promptly deposited in such accounts. The Committee from time to time
shall authorize signatories for such accounts.

        7.3    Reimbursements for Costs and Expenses.    The Committee shall fix
the amounts, if any, by which the Joint Venture will reimburse each Partner for
all costs and expenses incurred by such Partner on behalf and for the benefit of
the Joint Venture; provided, however, that no overhead or general administrative
expenses of either Partner or its Affiliates shall be allocated to the operation
of the Joint Venture, and no salaries, fees, commission or other compensation
shall be paid by the Joint Venture to any Affiliate of any Partner or to any
officer or employee of either Partner or its Affiliates for any of the services
rendered to the Joint Venture except as may be provided by the Committee.
Notwithstanding the foregoing, a Partner or its Affiliate shall promptly notify
the Committee, and shall be reimbursed for the out-of-pocket compensation (e.g.,
salary, bonus, direct cost of health and retirement benefits, but not costs of
any stock options) paid to any employee of a Partner or its Affiliate who is
engaged in providing services to the Joint Venture on a full-time basis,
provided that the appointment of such employee has otherwise been approved by
the Committee, if required. The terms of any benefits offered to such employees
(including, without limitation, the terms of any health, disability or
retirement plans, or the terms of any option grants) shall be determined solely
by the Partner or Affiliate which employs the employee, provided that both
Partners must approve the terms of any benefits if such benefits are, taken as a
whole, materially more favorable to the employee than those offered to employees
of the Partner or Affiliate with similar duties.

14

--------------------------------------------------------------------------------




        7.4    No Authority of Individual Partner.    Neither the Illinois Group
nor the Nevada Group, acting individually, nor any of their respective
Affiliates, has the power or authority to bind the Joint Venture or any Partner
or to authorize any action to be taken by the Joint Venture, or to act as agent
for the Joint Venture or any other Partner, unless that power or authority has
been specifically delegated by action of the Committee.

        7.5    Other Businesses.    Each party recognizes that the Partners, and
their Affiliates, have or may have other business interests, activities and
investments, some of which may now or hereafter be in conflict or competition
with the business of the Joint Venture, and that each Partner and their
respective Affiliates are entitled to carry on such other business activities,
interests and investments without any accountability therefor to the Joint
Venture or any other Partner. No Partner, and no Affiliate of any Partner, shall
be obligated to devote all or any particular part of its time and effort to the
Joint Venture or its business affairs except such reasonable amount of time as
may be necessary in order to fulfill their respective duties and obligations
hereunder. Each Partner, and each Affiliate of each Partner, may engage in or
possess an interest in any other business or venture of any kind, independently
or with others, including, without being limited to, owning, financing,
acquiring, leasing, promoting, developing, improving, constructing, operating or
managing other real or personal properties (including real and personal
properties devoted, in whole or in part, to the business of gaming or which are
activities in support of gaming operations) on its own behalf or on behalf of
other entities with which it is affiliated or associated, and any Partner and
each Affiliate of any Partner may engage in any activities, whether or not
competitive to the Joint Venture, without any obligation to offer any interest
in such activities to the Joint Venture or to any Partner or to any Affiliate of
any Partner. Neither the Joint Venture nor any Partner nor any Affiliate of any
Partner shall have any right by virtue of this Joint Venture Agreement or by
virtue of the relationship between the Partners as partners, in or to such other
activities, or to the income or profits derived therefrom, and the pursuit of
such activities, even if competitive with the business of the Joint Venture,
shall not be deemed wrongful or improper or a breach of any joint venture or
fiduciary duties owed by one party to the other, or entitle either party to any
interest in or sharing in the profits or losses from any such other activities.

        7.6    Liability of the Partners.    So long as each Partner acts in
good faith with respect to the conduct of the business and affairs of the Joint
Venture, and in the manner in which it reasonably believes to be in the best
interests of the Joint Venture or otherwise in accordance with the provisions of
this Joint Venture Agreement, neither Partner shall be liable or accountable to
the Joint Venture or to any of the Partners in damages or otherwise for any
error of judgment, for any mistake of fact or of law, or for any other act or
thing which it may do or refrain from doing or suf f er to be done in connection
with the business and affairs of the Joint Venture, except in the case of its
willful misconduct or gross negligence.

        7.7    Indemnity.    The Joint Venture shall indemnify, defend and hold
each Partner, and each officer, director, stockholder, partner, employee, agent,
affiliate, subsidiary or assign of each Partner (the "Indemnitees") free and
harmless of, from and against any expenses, losses, claims, costs, damages and
liabilities, including without limitation, judgments, fines, amounts paid in
settlement and expenses (including without limitation, attorneys, fees and
expenses, court costs, investigation costs and litigation costs) incurred by any
Indemnitee in any civil, criminal or investigative proceeding in which it is
involved or threatened to be involved by reason of the Partner's being a partner
in the Joint Venture provided that the Partner acted in good faith, within what
it reasonably believed to be the scope of its authority and for a purpose which
it reasonably believed to be in the best interests of the Joint Venture and/or
the Partners or otherwise in compliance with the provisions of this Joint
Venture Agreement; provided, however (i) that the Joint Venture shall not be
required to indemnify any Indemnitee for any loss, expense or damage which it
may suffer as a result of its willful misconduct, gross negligence or bad faith
in failing to perform its duties hereunder; (ii) the Joint Venture shall not be
required to indemnify any Indemnitee for any breach of the provisions of this
Joint Venture Agreement, or for any

15

--------------------------------------------------------------------------------




loss, expense or damage which it may suffer as a result of the breach of this
Joint Venture Agreement by the Partner to which the Indemnitee is related; and
(iii) any liability hereunder shall be limited solely to the assets and
properties of the Joint Venture, and no Partner (or any Affiliate of any
Partner) shall have any liability or obligation hereunder.

ARTICLE VIII
Loss of License

        8.1    Loss of License.    A "Loss of License" shall mean any denial,
revocation, suspension (for a period in excess of three (3) days) or non-renewal
of any License, whether resulting from any judicial or administrative
proceeding, or otherwise, and which results, directly or indirectly, from any
act or omission of any Partner, or any Affiliate of a Partner (including, for
this purpose, the partners, shareholders, employees, agents, officers or
directors of any of the Partners, or their respective partners or equity
participants or any person or entity with whom such party has had business or
other dealings), including, without limitation, the commission of any crime or
other act deemed inconsistent with the holding of a License, or the association
or affiliation with unsuitable persons or entities, whether or not the
allegations with respect thereto are true in fact. No Loss of License shall be
deemed to have occurred so long as proceedings with respect thereto are being
contested with due diligence and in good faith by the Joint Venture, or the
person or entity affected thereby, provided that, during the pendency of such
proceedings, the Joint Venture is able to continue gaming operations on an
uninterrupted basis and without additional restrictions with respect thereto. A
Loss of License, however, shall be deemed to have occurred notwithstanding that
additional rights of appeal or contest may be available if, as a result of any
such action, gaming operations by the Joint Venture are prohibited or materially
restrained, limited or restricted. For purposes of the below provisions of this
Article VIII, the "Responsible Partner" shall mean the Partner (either the
Illinois Group or the Nevada Group, as applicable) which is, or whose Affiliate
is, responsible for the Loss of License and the Non-Responsible Partner shall
mean the other Partner. If the Loss of License results from the acts or
omissions of one or more Affiliates of both Partners, then each Partner shall be
a Responsible Partner with respect to the Affiliate whose acts or omissions were
responsible for the Loss of License, and each Partner shall also be deemed a
Non-Responsible Partner with respect to the same act or omission, and each shall
separately have the right to invoke the provisions hereinafter set forth.

        8.2    Provisions Relating to Loss of License.    If a Loss of License
shall occur, then the following provisions shall apply:

        (a)   The Non-Responsible Partner shall have the right, at any time and
for so long as the Loss of License condition shall continue, to elect the
"Buy-Out Right" set forth in Section 8.3 below, such election to be contained in
a written notice (the "Buy-Out Notice") from the Non-Responsible Partner to the
Responsible Partner.

        (b)   Promptly upon delivery of the Buy-Out Notice, and in no event
later than three (3) days thereafter, the Responsible Partner shall have the
right, exercisable by written notice to the Non-Responsible Partner (the
"Response Notice") that the Responsible Partner has elected to, and has, caused
the withdrawal of the Affiliate of the Responsible Partner responsible for the
Loss of License. Upon the delivery of the Response Notice, the Partners shall
advise the appropriate licensing authorities that the Affiliate responsible for
the Loss of License has withdrawn from its interest in the Joint Venture and
shall request reinstatement of the License. If, after such request, the License
is reinstated, then, with respect to the event or circumstance giving rise to
the Loss of License, the Buy-Out Notice shall be deemed to have been terminated
and will be of no further force or effect. If, however, the licensing
authorities fail or refuse to reinstate the License within five (5) days after
request therefor as hereinabove provided, then the Buy-out Notice shall remain
in effect and the provisions of Section 8.3 shall be applicable.

16

--------------------------------------------------------------------------------






        8.3    Buy-Out Provisions.    Whenever a Buy-Out Notice shall be
delivered in accordance with the provisions of Section 8.2, the same shall
constitute an agreement on the part of the Non-Responsible Partner to buy, and
the Responsible Partner to sell, the entire Partnership Interest of the
Responsible Partner in the Joint Venture for a price, payable in cash at the
closing, equal to (i) the total amount of all capital contributions made to the
Joint Venture by the Responsible Partner pursuant to Article IV; plus (ii) the
then balance of any outstanding Default Loans, together with unpaid interest
thereon, made by the Responsible Partner to the Joint Venture on behalf of other
Partners; and less (iii) a sum equal to all Net Cash Flow theretofore
distributed by the Joint Venture to the Responsible Partner (less any Net Cash
Flow theretofore distributed in respect of principal or interest on Default
Loans). The closing shall take place not later than five (5) days after the
delivery of the Buy-Out Notice at the offices of the Joint Venture. At the
closing, the Responsible Partner shall execute and deliver such instruments,
documents and certificates as the Non-Responsible Partner shall reasonably
request in order to transfer and assign to the Responsible Partner (or to any
other party designated by the Non-Responsible Partner to the Responsible Partner
in writing at or prior to the closing) the entire Partnership Interest of the
Responsible Partner in the Joint Venture, including, without limitation, the
entire interest of the Responsible Partner in all Default Loans, and all
interest accrued and unpaid thereon, and the Non-Responsible Partner shall
deliver the purchase price in cash (or by certified or cashier's check made
payable to the order of the Responsible Partner). In the event of any dispute
between the Responsible Partner and the Non-Responsible Partner regarding the
amount of the purchase price, there shall be paid to the Responsible Partner the
amount not in dispute, and the remainder shall be paid promptly upon the
determination thereof by the parties, or, in the event they shall fail to agree
on the amount, by arbitration conducted in Chicago, Illinois in accordance with
the rules and regulations of the American Arbitration Association. In order to
further secure the performance of the obligations of the parties hereto, each
Partner (if it shall be a Responsible Partner at any time hereafter) hereby
appoints the Non-Responsible Partner, and each of its Affiliates, and the
officers, directors, shareholders, employees and agents of the Responsible
Partner and its Affiliates, as the agent and attorney-in-fact for and on behalf
of the Non-Responsible Partner to execute, acknowledge and deliver such
instruments, documents or certificates as are herein contemplated in connection
with any buy-out.

ARTICLE IX
Transfer of Partnership Interests

        9.1    Right to Transfer/Exceptions.    Except as otherwise herein in
this Article IX provided, there shall be no restriction on the right, power or
authority of any Partner to sell, transfer, convey or assign its Partnership
Interest. Notwithstanding the foregoing, a Partner may not pledge, collaterally
assign or otherwise encumber in any way all or any part of its Partnership
Interest in the Partnership without the prior written consent of the other
Partner (which consent may be given or withheld by such other Partner in its
sole and absolute discretion).

        9.2    Permitted Pledge of Proceeds.    Except as otherwise provided in
Sections 9.3 and/or 9.4 hereof, a Partner shall be permitted to pledge, encumber
or collaterally assign its right to receive proceeds or distributions from the
Joint Venture (a "Collateral Assignment") in connection with a credit facility
or other financial arrangement provided such Partner and its assignee each
notifies the other Partner in writing of such Collateral Assignment concurrently
with or prior to such Collateral Assignment. If a Partner enters into a
Collateral Assignment with respect to a financing or other transaction and
thereafter a default or event of default occurs with respect to such Partner
(the "Default Partner") in such transaction, (a) such Default Partner and its
assignee shall each immediately notify the other Partner of the occurrence of
such default or event of default and (b) during the pendency of such default or
event of default neither the Default Partner nor its assignee shall have the
right to designate or elect any member of the Committee, with the size of the
Committee being reduced during the

17

--------------------------------------------------------------------------------




pendency of such default by the number of members which the Default Partner
would otherwise have been entitled to appoint.

        9.3    Securities Laws.    In connection with any sale or other transfer
of a Partnership Interest, the selling or transferring Partner shall effect such
transfer only in compliance with all applicable federal and state securities
laws (to the extent said laws may be applicable to such transaction), and the
transferring Partner shall indemnify, protect and defend the Joint Venture, and
each of the other Partners, from any liabilities, obligations, costs or expenses
to which the Joint Venture or any Partner may become liable by reason of the
application of any such securities laws in connection with such transfer.

        9.4    Further Restrictions an Transfer.    In addition to any other
restrictions on transfer herein contained, in no event may any transfer or
assignment be made (i) to any "tax exempt entity" as such term is defined in
Section 168(j) of the Code without the prior written consent of the Committee;
(ii) to any person or entity who lacks the legal right, power or capacity to own
a Partnership Interest; (iii) in violation of any provision of any of the loan
documents, or any similar documents relating to any financing obtained by the
Joint Venture, or in violation of any other instrument, document or agreement to
which the Joint Venture is, at the time of the proposed transfer, a party or is
otherwise bound; (iv) if the effect of any such transfer is to cause a
termination of the Joint Venture for federal income tax purposes pursuant to
Section 708 of the Code without the prior written consent of the Committee;
(v) in violation of Illinois law; (vi) of any component portion of a Partnership
Interest such as any rights with respect to Net Cash Flow or Default Loans
separate and apart from all other components of a Partnership Interest without
the prior written consent of the Committee; (vii) except to a person or entity
who shall have been approved, for licensing by the Illinois Gaming Commission,
or any other state or local authority in the State of Illinois whose approval
shall be required; or (viii) to any person or entity whose interest in the Joint
Venture might reasonably be expected to result in a Loss of License in any
jurisdiction other than Illinois.

        9.5    New Partners.    Any person or entity not then a partner to which
a Partnership Interest shall be transferred in accordance with the above
provisions shall not become a Partner hereunder unless, among other things, such
person or entity shall, in writing, expressly assume and agree to be bound by
all of the terms and conditions of this Joint Venture Agreement. Each such
person or entity shall also cause to be delivered to the Joint Venture, at its
sole cost and expense, a favorable written opinion of legal counsel reasonably
acceptable to the General Partner to the effect that (i) the transfer of a
Partnership Interest to such person or entity does not violate any applicable
federal or state securities law and (ii) such person or entity has the legal
right, power and capacity to own the Partnership Interest being transferred to
it. All reasonable costs and expenses incurred by the Joint Venture in
connection with any transfer, and, if applicable, the admission of any person or
entity as a partner hereunder, shall be paid by the transferor. In addition, no
transferee of a Partner's Partnership Interest shall have the right to become a
substitute limited partner of the Joint Venture except upon the express written
consent and approval of the Committee.

        If a Partnership Interest is transferred in accordance with the
provisions of this Article, and the transferee refuses to execute an agreement
to be bound by all of the terms and conditions of this Agreement, or if other
conditions to the admission of such person or entity as a partner herein shall
not have been satisfied, such transferee shall be deemed a mere assignee of
profits only without any right, power or authority of a partner hereunder, and
such transferee shall be entitled to a share of the profits but shall have no
right to participate in the affairs of the Joint Venture and shall bear its
share of losses in the same manner as its predecessor in interest.

        Upon compliance with the provisions of this Section, and upon admission
of the transferee as a new partner, the transferror shall, to the extent of the
portion of its Partnership Interest so transferred, be deemed to have withdrawn
from the Partnership.

18

--------------------------------------------------------------------------------




        Anything herein contained to the contrary notwithstanding, no person,
including, without limitation, a substitute Partner in the Joint Venture
admitted in connection with the transfer of any Partnership Interest, shall have
the right to designate or elect any member of the Committee unless such person
or entity shall own more than a twenty-five percent (25%) Partnership
Percentage, and each Partner owning more than a twenty-five percent (25%)
Partnership Percentage shall be entitled to elect two (2) members of the
Committee.

        9.6    Bankrupt Partner.    

        (a)   If any Partner, or a general partner of any Partner, at any time
shall become Bankrupt (such Partner being herein referred to as the "Bankrupt
Partner") the remaining Partners shall have the right and option, exercisable by
written notice (the "Purchase Notice") delivered to the Bankrupt Partner and all
other Partners at any time during the continuance of the Bankruptcy proceedings,
or so long as the Bankruptcy event shall be continuing, or by notice to the
successors or legal representatives of the Bankrupt Partner, to purchase all,
but not less than all, of the Partnership Interest of the Bankrupt Partner at a
price equal to the amount which the Bankrupt Partner would have been entitled to
receive if the Joint Venture had sold substantially all of its assets for their
fair market value, subject to existing liens and encumbrances, as of the date of
delivery of the aforesaid notice, such fair market value to be determined in
accordance with the provisions of this Section 9.5. The amount which the
Bankrupt Partner would have been entitled to receive upon such Sale shall be the
amount of Net Cash Flow which would have been distributed to the Bankrupt
Partner from the Joint Venture following a Sale and after payment of all
liabilities and obligations of the Joint Venture.

        Upon delivery of the Purchase Notice, the same shall constitute an
irrevocable and unconditional contract of purchase and sale between the Partner
delivering such notice and the Bankrupt Partner. The closing of the purchase and
sale of the Partnership Interest of the Bankrupt Partner shall take place on the
closing date specified in the Purchase Notice, which date shall not be more than
ninety (90) days, nor less than thirty (30) days, after the delivery of the
Purchase Notice. If more than one Partner shall deliver a Purchase Notice (or,
if any Partner shall deliver a Purchase Notice within ten (10) days after
receipt of a Purchase Notice from another Partner) then each such electing
Partner shall be entitled to purchase a pro rata portion of the Bankrupt
Partner's Partnership Interest.

        (b)   At the election of any Partner electing to purchase the
Partnership Interest of the Bankrupt Partner, the purchase price may be paid
either all in cash at the closing or such lesser amount of cash (but in no event
less than twenty percent (20%) in cash) on the closing date with the balance to
be represented by a promissory note executed by the purchasing Partner in favor
of the Bankrupt Partner, bearing interest at a rate equal to the greater of
(i) eight percent (8%) per annum, or (ii) the applicable Applicable Federal Rate
as set forth in Section 1274 of the Code, and providing for payment in equal
monthly installments of principal and interest in such amount as will fully
amortize the principal amount of such note over a period of five (5) years.

        (c)   The fair market value of the assets of the Joint Venture, subject
to liens and encumbrances, if not otherwise agreed upon by the Partners, shall
be determined, using the income approach, by three (3) independent appraisers,
all of whom shall be members of the American Institute of Real Estate Appraisers
with experience in appraisal of hotel properties, one appointed by each Partner,
and a third appointed by the two appraisers appointed by each such Partner. The
appraisers to be appointed by each Partner shall be appointed not later than
fifteen (15) days following delivery of the Purchase Notice to the Bankrupt
Partner, and, if either Partner shall fail to appoint its appraiser within the
aforesaid period of fifteen (15) days the fair market value shall be determined
solely by the appraiser selected by the Partner who has selected its appraiser
within the required fifteen (15) day period. If the two appraisers so appointed
shall be unable to agree on

19

--------------------------------------------------------------------------------






the selection of the third appraiser, then either appraiser, on behalf of both,
may request such appointment by the Chief Judge of the United States District
Court for the Northern District of Illinois. The fair market value of the assets
of the Joint Venture, subject to liens and encumbrances, shall be the average of
the valuations of such property as determined by each such appraiser; provided,
however, if such average deviates more than seven percent (7%) from the median
of such valuations, the fair market value shall be the average of the two
closest valuations. Any such appraisal shall be at the sole expense of the Joint
Venture and shall be submitted to the Partners within thirty (30) days after the
panel of the three appraisers is constituted.

ARTICLE X
Dissolution and Liquidation

        In all cases of dissolution of the Joint Venture, the business of the
Joint Venture shall be wound up by the Committee and the Joint Venture
terminated as promptly as practicable thereafter and each of the following shall
be accomplished:

        (a)   The Partners shall cause to be prepared a statement setting forth
the assets and liabilities of the Joint Venture as of the date of dissolution, a
copy of which statement shall be furnished to all Partners.

        (b)   The property and assets of the Joint Venture shall be liquidated
by the Committee as promptly as possible, but in an orderly and businesslike and
commercially reasonable manner so as not to cause undue financial sacrifice. The
Committee may, in the exercise of its business judgment, determine not to sell
all or any portion of the property and assets of the Joint Venture, in which
such event such property and assets shall be distributed in kind. In connection
with any such liquidation of the assets of the Joint Venture, the Committee, in
the exercise of its discretion, may sell f or cash or on credit or in exchange
for other property as determined by the Committee, at public, private or
negotiated sale or sales, and if upon credit, taking such collateral security,
if any, as the Committee deems appropriate.

        (c)   Following sale or liquidation of the property of the Joint
Venture, the proceeds of such sale shall, af ter payment of all costs and
expenses of dissolution and winding up of the Joint Venture, and after payment
or adequate provision for payment of all debts and liabilities of the Joint
Venture, be distributed to the Partners in proportion to their Capital Accounts
after giving effect to the allocations set forth in Article IV no later than the
end of the fiscal year in which the Joint Venture ceases to be a going concern,
the Joint Venture terminates pursuant to Section 708 (b) (1) (A) of the Code,
or, if later, ninety (90) days after such termination or cessation (subject,
however, to the provisions set forth above with respect to payment of Default
Loans and interest thereon). If deemed prudent and advisable by the Committee,
the Committee may establish such reasonable reserves for contingent or
unforeseen liabilities as they deem appropriate, in such form and for such
period of time as may be reasonably necessary, and the Partners shall then, when
all contingent or unforeseen liabilities have been paid or otherwise satisfied,
distribute any balance of such reserves to the Partners as herein provided.

ARTICLE XI
Miscellaneous

        11.1    Further Assurances.    Each Partner agrees to execute,
acknowledge, deliver, file, record and publish such further certificates,
amendments to certificates, instruments and documents, and do such other acts
and things as may be required by law, or as may be required to carry out the
intent and purposes of this Joint Venture Agreement.

        11.2    Notices.    All notices, demands, consents, approvals, requests
or other communications which any of the parties to this Agreement may desire or
shall be required to be given hereunder shall be in

20

--------------------------------------------------------------------------------




writing and shall be given by registered or certified mail, return receipt
requested, or by personal delivery, or delivery by a private air freight
service, the cost and expense of such delivery to be borne by the sending party.
All notices or other communications shall be addressed to the parties at their
respective addresses as set forth on the signature page hereof with a copy to
Neal Gerber & Eisenberg, Two North LaSalle Street, Chicago, Illinois 60606,
Attention: Phil Kayman. Any Partner may designate another address (or change its
address) for notices hereunder by delivery of a written notice to all other
Partners in accordance with the provisions of this Section. Any notice sent in
compliance with the above provisions shall be deemed delivered on the fifth
business day next succeeding the day on which it was sent, or, if sooner, on the
actual date of receipt by the other party.

        11.3    Governing Law.    This Agreement is made pursuant to and shall
be governed by and construed in accordance with the laws of the State of
Illinois.

        11.4    Absence of Usury.    The Partners intend that the obligations of
the Joint Venture with respect to Default Loans, or interest thereon, shall be
in strict compliance with all applicable state or federal usury laws. None of
the terms and provisions contained in this Joint Venture Agreement shall ever be
construed to create a contract to pay for the use, forbearance or detention of
money, or interest at a rate in excess of the "Maximum Legal Rate." If it is
ever determined by the parties or held that the obligations of the Joint Venture
or any Partner hereunder with respect to Default Loans are not in strict
compliance with applicable usury laws: (a) neither the Joint Venture nor any
other parties now or hereafter becoming liable for the payment of Default Loans,
or interest thereon, shall ever be required to pay interest which would be in
excess of the Maximum Legal Rate, and the provisions of this Section 11.4 shall
control over all other provisions of this Joint Venture Agreement; and (b) in
the event any Partner shall have collected monies with respect to Default Loans
which are determined or held to constitute interest at a rate in excess of the
Maximum Legal Rate, all such sums which are deemed to constitute interest in
excess of the Maximum Legal Rate shall, upon such determination, at the option
of the recipient Partner either be immediately returned to the Joint Venture, or
credited against the principal balance of Default Loan then outstanding, such
credit to be deemed to have been made effective as of the date of receipt of
such excess interest sums. For purposes hereof, the term "Maximum Legal Rate"
shall mean the maximum lawful interest rate which may be contracted for,
charged, taken, received or reserved with respect to any Default Loan in
accordance with applicable state or federal law taking into account all items
contracted for, charged or received in connection with such indebtedness which
are treated as interest under applicable state or federal law, and having due
regard for the nature and character of the parties who are the borrower and
lender thereunder, as such rate may change from time to time. If applicable
state or federal law provides that the amount of interest which may lawfully be
contracted for, charged or received on Default Loans under the circumstances in
which the same are charged or received under the provisions of this Joint
Venture Agreement is unlimited or imposes no limit, then the Maximum Legal Rate
shall be considered infinite and greater than any other rate of interest
referred to herein.

        11.5    Captions.    All article and section headings or captions
contained in this Agreement are inserted only as a matter of convenience and for
reference and in no way define, limit, extend or describe the scope of this
Joint Venture Agreement or the intent of any provision hereof.

        11.6    Successors and Assigns.    Subject to the provisions of
Article IX, this Joint Venture Agreement shall be binding upon the parties
hereto and their respective executors, administrators, legal representatives,
heirs, successors and assigns, and shall inure to the benefit of the parties
hereto, and, except as otherwise herein expressly provided, their respective
executors, administrators, legal representatives, successors and assigns.

        11.7    Extension Not a Waiver.    No delay or omission in the exercise
of any power, remedy or right herein provided or otherwise available to a party
or to the Joint Venture shall impair or affect the right of such Partner or the
Joint Venture thereafter to exercise the same. Any extension of time or other

21

--------------------------------------------------------------------------------




indulgences granted to a Partner hereunder shall not otherwise alter or affect
any power, remedy or right of any other Partner or of the Joint Venture, or of
the obligations of the Partner to whom such extension or indulgence is granted.

        11.8    Severability.    If any provision of this Joint Venture
Agreement or application to any party or circumstances shall be determined by
any court of competent jurisdiction to be invalid or unenforceable to any
extent, the remainder of this Joint Venture Agreement or the application of such
provision to such person or circumstances, other than as to which it is so
determined invalid or unenforceable shall not be affected thereby, and each
provision shall be valid and shall be enforced to the fullest extent permitted
by law.

        11.9    Consent.    Any consent or approval to any act or matter
required under this Agreement must be in writing and shall apply only with
respect to the particular act or matter to which such consent or approval is
given, and shall not relieve any Partner from the obligation to obtain consent
or approval, as applicable, whenever required under this Joint Venture Agreement
or any other act or matter.

        11.10    Entire Agreement and Amendments.    This Joint Venture
Agreement contains the entire understanding and agreement of the parties hereto
relating to the subject matter hereof and all prior agreements relative hereto
which are not contained herein are terminated. Amendments, variations,
modifications or changes herein may be made effective and binding upon the
Partners by, and only by, setting forth the same in a document duly executed by
each Partner, and any alleged amendment, variation, modification or change
herein which is not so documented shall not be effective as to any Partner.

        11.11    Counterparts.    This Joint Venture Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, and all
of which, when taken together, shall be deemed one Agreement, but no counterpart
shall be binding unless an identical counterpart shall have been executed and
delivered by each of the other parties hereto.

        11.12    Waiver of Right of Partition.    Each of the Partners does
hereby agree to and does hereby waive any right it may have to cause any
property or assets of the Joint Venture, or any part thereof or interest
therein, to be partitioned or to file a complaint or to institute any proceeding
at law or in equity seeking to have any such property or asset partitioned.

        11.13    Illinois Gaming Laws.    All of the provisions of this
Agreement are subject to the Illinois Riverboat Gambling Act and the rules and
regulations of the Illinois Gaming Board.

22

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Joint Venture
Agreement to be duly executed as of the day and year first above written.

      Address:
ILLINOIS GROUP
 
200 West Madison Street
Suite 3800 RBG, L.P., an Illinois limited   Chicago, Illinois 60606 partnership,
by its general partner   Attention: Richard L. Schulze
 
HCCA CORPORATION, a Delaware corporation
 
 
 
/s/  RICHARD SCHULZE      

--------------------------------------------------------------------------------

By: Richard Schulze
Its: President
 
 
NEVADA GROUP
 
3950 Las Vegas Boulevard South
Las Vegas, Nevada 89119 NEVADA LANDING PARTNERSHIP, an   Attention: David R.
Belding Illinois general partnership, by a general partner thereof    
 
M.S.E. INVESTMENTS, INCORPORATED,
a Nevada corporation
 
 
 
/s/  MICHAEL S. ENSIGN      

--------------------------------------------------------------------------------

By: Michael S. Ensign
Its: President
 
 

23

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED JOINT VENTURE AGREEMENT BY AND AMONG NEVADA LANDING
PARTNERSHIP, an Illinois general partnership AND RBG, L.P. an Illinois limited
partnership Dated as of: June 25, 2002
